Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/333,437 filed on October 19, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1-2, 4-12, 14-17 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious an array substrate, comprising:
….
the hydrophobic layer is provided on a side farthest from the substrate, and the hydrophilic layer is provided on a side closest to the substrate; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 12 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a method of fabricating an array substrate, comprising:
….
forming the pattern comprises exposing the pixel defining film through a single mask; and the single mask comprises a half-exposure region corresponding to the first pixel defining portion and a full-exposure region corresponding to the second pixel defining portion; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of an array substrate/method of fabricating in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 12 are allowable. Since the independent claims 1 and 12 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2, 4-11 of the independent claim 1, and the dependent claims 14-17 of the independent claim 12 are also allowable, respectively.


8. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art, Kim et al. (US 2011/0198598 A1) depicts a structure shown in Fig. 13, wherein the pixel defining layer 171 (¶94) comprises hydrophobic layer 171a and hydrophilic layer 171b, but the hydrophobic layer 171a and hydrophilic layer 171b located at a distance from the substrate 150 opposite distance to the allowable subject matter, i.e. the hydrophobic layer 171a is closer to the substrate 150 and the hydrophilic layer 171b farther from the substrate 150.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819